A total divorce dissolves *Page 199 
the marriage contract. Each is left without a spouse. There is no such thing as dissolving a marriage contract and still leaving one of the parties married. Though one of the parties is put under disabilities, both are nevertheless unmarried. There is no law in this State declaring the marriage of a person who is put under disabilities to be a void marriage. By an early decision of this court, Park v. Barron, 20 Ga. 702 (65 Am. D. 641), it was held that the marriage of a person, though under disability to remarry, was not a void marriage. The instant case is based on the case of Baker v. Baker, 168 Ga. 478 (148 S.E. 151). That case cites no authority for the ruling and is contrary to the principle laid down in Park v. Barron, supra, which, being the older decision, should control the instant case.